DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claims filed on October 1, 2020 for the application filed October 1, 2020, which is a continuation of an application filed on August 18, 2015. Claims 1 and 10 have been amended. Claims 1-18 are currently pending and have been examined.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 should include “and” between the generating and determining limitations.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 9-10, 12-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (U.S. Pub. No. 2014/0379371) in view of Munoz et al. (U.S. Pub. No. 2002/0052760) and Johansson et al. (U.S. Patent No. 9,485,237).
Regarding claim 1, Tran discloses a method for providing order status for a pharmacy order, the method comprising: 
Paragraph [0074], the web server 202 receives the prescription numbers 312 entered by the user into the field or fields 304); 
validating that the user has been correctly identified by the input (Paragraph [0074], the web server may issue a query to a database having a plurality of records corresponding to prescription numbers. In response to the query, the database may return results providing to the web server 202 information regarding whether each received prescription number is valid, the patient associated with the prescription, whether the prescription associated with each of the received prescription numbers has remaining refills, the store at which the prescription was last filled, the medication name, the medication strength, the drug quantity and/or day supply, etc.); 
retrieving an order associated with the input, the order comprising information identifying a prescribed medication prescribed to the user, the prescribed medication comprising a medication name and a medication prescription number (Paragraph [0075], the web server 202, after receiving a query response from the database may transmit an order review web page 320 to the web-enabled device 206-216. The order review web page 320 includes a prescription information area 322 listing, for each prescription number received, the prescription number 324 and may also include information about the corresponding prescription medication such as the quantity, the medication name, the medication strength, the patient name, and the date on which the prescription was last filled.); 
Paragraph [0075], To protect patient privacy, some or all of certain fields may be masked.) 
masking at least a portion of sensitive information comprising a name portion of the medication name and a number portion of the medication prescription number related to the order (Paragraph [0075], In the embodiment illustrated in FIG. 7, the prescription information area 322 includes the prescription number 324 and the corresponding drug name and strength 326. To protect patient privacy, some or all of certain fields may be masked. For example, the drug name and strength 326 may be masked but for a numerical portion of medication strength (i.e., “500”), as depicted in FIG. 7, or a patient name (e.g., “Joe Smith”) may be masked but for one or two characters (e.g., Jxx Sxxxx).); 
generating a prescribed medication processing status related to the prescribed medication (Paragraph [0076], The order review web page 320 may also include a pick up details area 330 that displays a pick up time 332 and a pickup store 334. Also see fig. 7.); and 
transmitting an order status comprising an unmasked portion of the sensitive information comprising an unmasked name portion of the medication name, an unmasked number portion of the medication prescription number, and the prescribed medication processing status related to the prescribed medication (Paragraph [0075], the web server 202, after receiving a query response from the database may transmit an order review web page 320 to the web-enabled device 206-216. Fig. 7 shows that the fields include medication name 326, prescription number 324, and processing status 332, all of which may have a portion of the fields masked as described in paragraph [0075].).
Tran does not appear to explicitly disclose wherein the information identifying the user comprises a date of birth of the user, but Munoz teaches that it was old and well known in the art of pharmacy customer ID verification at the time of the filing to perform receiving an input from a user, the input comprising a date of birth of the user (Munoz, paragraph [0043]-[0048], In order for a complete prescription refill request to be created and a confirmation number to be generated, the system must positively establish the pharmacy's identity, the patients' identity, the drug identity, the prescribing physician and the date of the last refill. Next, in step 148, the system asks the caller to type in the patient's date of birth. This information is unique to every patient and can be used by the system to positively establish a patient's identity.) to reduce confusion over which patient is requesting the prescription refill request (Munoz, paragraph [0017]).
Tran does not appear to explicitly disclose, but Johansson teaches that it was old and well known in the art of online retailer identity verification at the time of the filing to that the determining a level of less than all of the information related to the order to mask is based on validating that the user has been correctly identified, (Johansson, column 3, lines 55-63, column 9, lines 31-61, column 14, lines 6-22, column 15, lines 14-29 and column 16, lines 41-53 discuss determining a level of information to present to a user based on the degree of confidence that the user is correctly identified, such as providing only anonymously accessible resources based on the degree of confidence. Determining a level of information not to allow access to is construed as determining a level of information to mask.) to prevent malicious users from gaining access to the Johansson, column 1, lines 56-65).
Therefore it would have been obvious to one of ordinary skill in the art of customer ID verification at the time of the filing to modify the input of Tran to include a date of birth of the user, as taught by Munoz in order to reduce confusion over which patient is requesting the prescription refill request and to modify the masking of Tran such that the determining a level of less than all of the information related to the order to mask is based on validating that the user has been correctly identified, as taught by Johansson, in order to prevent malicious users from gaining access to the account if they have access to a security credential and to allow legitimate users who may lose access to the account if they forget the security credential, to access to certain account resources

Regarding claim 3, Tran as modified by Munoz and Johansson further discloses wherein the user is not logged into a system comprising: a client device for providing the order status for the pharmacy order (Tran, paragraph [0092], It should be appreciated that the methods 370 and 400 depicted in FIGS. 10 and 11, respectively, do not include any mention of the user logging into the system 100. In contrast to other prescription services that may be provided by the pharmacy 112, such as refilling prescriptions by selecting from a history of prescriptions, or adding or transferring a prescription, the express refill system 100 does not require access to a user profile and, therefore, the user is freed from the necessity of inputting and submitting a username and password.).

Regarding claim 4, Tran as modified by Munoz and Johansson further discloses determining information identifying the user, the information comprising a date of birth of the user and a prescription number (Tran, paragraphs [0074] discusses the server identify the patient using the prescription number. Munoz, paragraphs [0043]-[0048] discuses to system identifying the patient using the prescription number and date of birth.).

Regarding claim 5, Tran as modified by Munoz and Johansson does not appear to explicitly disclose, but Johansson teaches that it was old and well known in the art of online retailer identity verification at the time of the filing to include determining information identifying the user, wherein the information comprises one of a telephone number, a street address, an order number, or a benefit member number (Johansson, column 6, lines 56-67, The challenge generation service 121 of the authentication application 118 then determines a set of authentication challenges 127 that will be presented to the user by way of the user interface, and possibly also through an intermediary Such as a customer service agent. The set of challenges 127 may be selected based at least in part on the preselected questions 172, the account type 163, the secured resources 166, factors relating to longevity 169, client characteristics 157, and so on. Column 7, lines 48 and 54-56, dynamically generated questions based at least in part on order history 160, demographic data, addresses, contact information, payment instruments, etc. Column, 4, lines 9-12, Values may describe the longevity 169 for various configuration settings in the user account Such as billing addresses, tele phone numbers, etc.) to prevent malicious users from gaining access to the account if they have access to a security credential and to allow legitimate users who may lose access to the account if they forget the security credential, to access to certain account resources (Johansson, column 1, lines 56-65).
Therefore, it would have been obvious to one of ordinary skill in the art of customer ID verification at the time of the filing to further modify the method of Tran as modified by Munoz and Johansson to include determining information identifying the user, wherein the information comprises one of a telephone number, a street address, an order number, or a benefit member number, as taught by Johansson, in order to prevent malicious users from gaining access to the account if they have access to a security credential and to allow legitimate users who may lose access to the account if they forget the security credential, to access to certain account resources.

Regarding claim 6, Tran as modified by Munoz and Johansson further discloses wherein the sensitive information further comprises an order number, and a prescribing doctor name (Tran, figs. 7 and 9 and paragraphs [0064] and [0075] show and discuss that prescription information may be masked and that the prescription information includes a prescription number, order number, medication name and a prescribing doctor name.)..

Regarding claim 9, Tran as modified by Munoz and Johansson does not appear to explicitly disclose, but Johansson teaches that it was old and well known in the art of online retailer identity verification at the time of the filing wherein the sensitive Johansson, column 3, lines 55-63, column 9, lines 31-61, column 14, lines 6-22, column 15, lines 14-29 and column 16, lines 41-53 discuss that the resources which are allowed to be accessed (i.e. information to be masked) is dependent on the amount of information identifying the user such that it reaches a confidence threshold. See the cited portions of Johansson in claim 1.) to prevent malicious users from gaining access to the account if they have access to a security credential and to allow legitimate users who may lose access to the account if they forget the security credential, to access to certain account resources (Johansson, column 1, lines 56-65).
Therefore, it would have been obvious to one of ordinary skill in the art of online retailer identity verification at the time of the invention/filing to modify the method of Tran as modified by Munoz and Johansson such that the sensitive information that is masked depends on an amount or quality of information identifying the user, as taught by Johansson, in order to prevent malicious users from gaining access to the account if they have access to a security credential and to allow legitimate users who may lose access to the account if they forget the security credential, to access to certain account resources.

Regarding claims 10, 12-15 and 18-19: all limitations as recited have been analyzed and rejected with respect to claims 1, 3-6 and 9.  Claims 10, 12-15 and 18-19 pertain to a system for providing order status for pharmacy orders, corresponding to the method for providing order status for pharmacy orders of claims 1, 3-6 and 9. Claims 10, 12-15 and 18-19 do not teach or define any new limitations beyond claims 11, 3-6 Tran, paragraphs [0050], [0061], [0074] and [0100] discuss memory for storing customer order records for multiple customers, including information for refill pick up times and locations, construed as status information.); a network interface configured for transmitting and receiving data over a computer network (Tran, paragraphs [0053]-[0054] discuss an interface for transmitting and receiving data over a network.); a computer processor for executing software instructions to/means for (Tran, paragraph [0051]), which are taught by Tran as indicated; therefore claims 10, 12-15 and 18-19 are rejected under the same rationale.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (U.S. Pub. No. 2014/0379371) in view of Munoz et al. (U.S. Pub. No. 2002/0052760), Johansson et al. (U.S. Patent No. 9,485,237) and Barlas (Medicare Changes Include New Part D Rules and Possible Cuts to Hospitals).
Regarding claim 2, Tran as modified by Munoz and Johansson does not appear to explicitly disclose determining whether the order originated from a third party; and prompting the user to consent to ship the order in response to determining that the order originated from the third party.
However, Barlas teaches that it was old and well known in the art of prescriptions at the time of the filing to perform determining whether the order originated from a third party; and prompting the user to consent to ship the order in response to determining that the order originated from the third party (Barlas, page 312 discusses that Medicare part D requires that prescription orders placed by third parties, such as auto-refills, require that patient consent be obtained prior to shipping to prevent customers from receiving prescriptions they did not order or need and to comply with Medicare part D.).
Therefore, it would have been obvious to one of ordinary skill in the art of prescriptions at the time of the filing to modify the method of Tran include determining whether the order originated from a third party; and prompting the user to consent to ship the order in response to determining that the order originated from the third party, as taught by Barlas, in order to prevent customers from receiving prescriptions they did not order or need and to comply with Medicare part D.

Regarding claim 11: all limitations as recited have been analyzed and rejected with respect to claim 2.  Claim 12 pertains to a system for providing order status for pharmacy orders, corresponding to the method for providing order status for pharmacy orders of claim 2. Claim 12 does not teach or define any new limitations beyond claim 2; therefore claim 12 is rejected under the same rationale.

Claims 7-8, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (U.S. Pub. No. 2014/0379371) in view of Munoz et al. (U.S. Pub. No. 2002/0052760), Johansson et al. (U.S. Patent No. 9,485,237) and Nath et al. (U.S. Pub. No. 2014/0282949).
Regarding claim 7, Tran as modified by Munoz and Johansson does not appear to explicitly disclose, but Johansson teaches that it was old and well known in the art of online retailer identity verification at the time of the filing to include generating a degree of confidence that the user has been correctly identified by the input and determining a Johansson, column 1, lines 56-67, column 2, lines 1-14, column 8, lines 26-34 and column 9, lines 31-61 discuss generating a degree of confidence based on received information identifying a user that a user is correctly identified.) to prevent malicious users from gaining access to the account if they have access to a security credential and to allow legitimate users who may lose access to the account if they forget the security credential, to access to certain account resources (Johansson, column 1, lines 56-65); and
Nath teaches that it was old and well known in the art of online account access at the time of the filing to include determining the level of information to mask based on a degree of confidence that the status request is being made by the user and not the third party imposter (Nath, paragraphs [0029], [0031], [0035], [0037]-[0042] and [0049] discuss that account information is redacted according to challenge-response identification levels.) to provide multiple levels of user access depending on the sensitivity of the information and privacy concerns inherent in the use of the online resources (Nath, paragraphs [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art of online retailer identity verification at the time of the invention/filing to modify the method of Tran as modified by Munoz and Johansson to include generating a degree of confidence that the user has been correctly identified by the input, as taught by Johansson, in order to prevent malicious users from gaining access to the account if they have access to a security credential and to allow legitimate users who may lose access to the account if they forget the security credential, to access to certain account resources and to include determining the level of information to mask based on a degree of confidence that the 

Regarding claim 8, Tran as modified by Munoz and Johansson does not appear to explicitly disclose, but Johansson teaches that it was old and well known in the art of online retailer identity verification at the time of the filing to include prompting the user for additional information if the input for identifying the user is insufficient to identify the user (Johansson, column 14, lines 6-22 discusses that a user is prompted for additional information if the received information is not enough to identify a user based on a degree of confidence.) to prevent malicious users from gaining access to the account if they have access to a security credential and to allow legitimate users who may lose access to the account if they forget the security credential, to access to certain account resources (Johansson, column 1, lines 56-65).
Therefore, it would have been obvious to one of ordinary skill in the art of online retailer identity verification at the time of the invention/filing to modify the method of Tran as modified by Munoz and Johansson to include prompting the user for additional information if the input for identifying the user is insufficient to identify the user, as taught by Johansson, in order to prevent malicious users from gaining access to the account if they have access to a security credential and to allow legitimate users who may lose access to the account if they forget the security credential, to access to certain account resources.

Regarding claims 16-17 and 20: all limitations as recited have been analyzed and rejected with respect to claims 7-8.  Claims 16-17 and 20 pertain to a system for providing order status for pharmacy orders, corresponding to the method for providing order status for pharmacy orders of claims 7-8. Claims 16-17 and 20 do not teach or define any new limitations beyond claims 7-8; therefore claims 16-17 and 20 are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/DEVIN C HEIN/Examiner, Art Unit 3686